Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 and 20 are allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nemala et al. (hereinafter Nemala, US 2016/0063997) in view of Shin et al. (hereinafter Shin, 2011/01525489) and Hartung et al. (hereinafter Hartung, US 2018/0091913).
In regards to independent claim 14, Nemala teaches an electronic device comprising: 
	a display; a microphone; a memory; a communication circuit; and a processor (Nemala, [0048]),
	wherein the processor is configured to:
	collect at least one of operation state information of the electronic device including a media playback state or noise information at a periphery of the electronic device including ambient noise (Nemala, [0034], [0041], [0017]), “In some embodiments, the method, and in particular the weighting, includes generating acoustic activity maps by locating, identifying, and mapping target sound(s) (e.g., speech) and noise source(s) in a single or multi-room Internet of Things environment by combining multiple audio streams from microphones on multiple Internet of Things devices,” “Operations such as 
receive a first utterance of a user (Nemala, [0041], “By way of example and not limitation, in some embodiments, a user 120 provides a voice command to one device from the audio device 110 (shown in FIG. 1) and the device may relay the command to a different device at a different location via the network 140. The voice command can be picked up by microphones located on, or connected to, various audio devices 110 around the premises (e.g. a house) and sent to the controller/coordinator 150”);
	correct the received first utterance based on at least one of the operation state information or the noise information to calculate utterance information (Nemala, [0037], “In various embodiments, the method includes, based on the acoustic activity maps, identifying the optimal audio device that provides good signal-to-noise ratio (SNR) for the talker (e.g., user 120) along with identification of the optimal audio devices (among the IoT devices) for measuring noise in the talker's environment and surrounding environment. The identification may be used for assigning weights to the audio stream associated with the audio device. In various embodiments, a combination of audio streams from the audio devices is utilized to enhance audio processing (e.g., noise cancellation, noise suppression, etc.) of the target signal”); and 
transmit the utterance information to an external device (Nemala, [0040], “In some embodiments, the resulting cleaned voice signal may be provided to an ASR module 340, for example, to distill a spoken command. In some embodiments, the ASR module 340 may associate a remote device 360 with the spoken command (e.g., a television, streaming device, or the like, depending on the 
Nemala fails to explicitly teach determine a compensation value based on one of the state information or the noise information; and transmit the utterance information, wherein when the electronic device is in the media playback state, the compensation value is increased and when the noise information at the periphery of the electronic device indicates that the ambient noise is greater than a threshold, the compensation value is increased. 
Shin teaches determine a compensation value based on one of the state information or the noise information (Shin, [0016], “The selectively enhancing of the voice signal may include calculating a volume level difference value by subtracting an average value of volume levels of the receiving terminal in N frames prior to a current frame from a volume level of the receiving terminal in the current frame, determining a weight value based on the volume level difference value, multiplying the energy level of the noise signal by the weight value to obtain a weighted energy level, and selectively enhancing the voice signal based on the weighted energy level”); and transmit the utterance information, wherein when the noise information at the periphery of the electronic device indicates that the ambient noise is greater than a threshold, the compensation value is increased (Shin, [0017-0018], “The weight value may increase as the volume level difference value increases and may be set to 1 when the volume level difference value is equal to or less than a threshold value. The selectively enhancing of the voice signal may include enhancing the voice signal when the weighted energy level exceeds a threshold value and enhancing the voice signal at a rate preset according to the weighted energy level”). It would have been obvious to one of ordinary skill in the art, having the teachings of Nemala and Shin before him before the effective filing date of the claimed invention, to modify the noise suppression system taught by Nemala to include calculating a noise suppression weighting value of Shin in order to obtain a noise suppression system that uses weighting values to enhance a voice signal. One would have been 
Nemala in view of Shin fails to explicitly teach when the electronic device is in the media playback state, the compensation value is increased. Hartung teaches when the electronic device is in the media playback state, the compensation value is increased (Hartung, [0029], “While playing audio, the playback device may detect that a signal-to-noise ratio in the given environment is below a speech threshold. While the signal-to-noise ratio in the given environment is below a speech threshold, the playback device may apply an equalization to the audio content. The equalization may cut certain frequency bands corresponding to human speech. The equalization may also boost other frequency bands not corresponding to human speech”). It would have been obvious to one of ordinary skill in the art, having the teachings of Nemala and Hartung before him before the effective filing date of the claimed invention, to modify the noise suppression system taught by Nemala to include equalizing music during playback to enable voice input to be heard clearly of Shin in order to obtain a noise suppression system that adjust music playback during voice input. One would have been motivated to make such a combination because it allows music to continue to be played but still be able to clearly hear voice input.
In regards to dependent claim 15,
In regards to dependent claim 16, Nemala teaches the electronic device of claim 14, wherein the processor is configured to: transmit the utterance information through a network device for short range communication or an external server to the external device (Nemala, [0043], “the user 120 may send remote commands to a device located in other premises, such as a second house owned by the user's elderly parents, for example, in which case, the command may be relayed through the computing cloud”).
In regards to dependent claim 17, Nemala teaches the electronic device of claim 16, wherein the electronic device establishes a communication channel with the external device through the network device (Nemala, [0045], “In various embodiments, different audio streams containing the command are processed to distill cleaned speech and recognize the command, as described in example 1, above. Once the command is understood by one or more controlling devices in this example, communication between audio devices 110 is established with one or more devices located near user #2 (e.g. dad). User #1 and user #2 talk through the established communications link between audio devices 110 located near each user 120”).
In regards to dependent claim 18, Nemala teaches the electronic device of claim 14, wherein the processor is configured to: calculate the utterance information based on at least one of audio quality of the received first utterance, sound pressure of the received first utterance, or a feature value of the first utterance (Nemala, [0028], “In various embodiments, the controller 150 may be operable to perform diversity pooling. That is, the controller 150 may receive N streams of audio data from N audio devices 110. Each audio stream may include a voice signal and noise. The weighting module 310 may execute an algorithm that assigns a weight to each of the received audio data streams based on the quality of the audio data, determined by a quality metric”).
In regards to dependent claim 19, Nemala teaches the electronic device of claim 14, wherein the utterance information includes a signal-to-noise ratio (SNR) value of the received first utterance .

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C TRAPANESE/               Primary Examiner, Art Unit 2171